Citation Nr: 0433032	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fractured nose.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in September 2004.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims service connection for depression and, at 
his hearing, said he was treated for such during service.  
Review of the service medical records reflects that the 
veteran received psychiatric treatment during service, in 
September 1956.  Post service private medical records, dated 
from May 1993 to March 2002, reflect treatment for 
depression.  The veteran also said he has been undergoing 
treatment at a VA medical facility since 2000.  Those 
treatment records are not in the claim file.

With respect to the claim of entitlement to a compensable 
rating for residuals of a fractured nose, review of the 
claims file reflects that the veteran was afforded a VA 
examination for residuals of a nasal fracture in April 2003 
which revealed 25 percent less air flow through the right 
nostril.  However, during his September 2004 hearing before 
the undersigned, the veteran complained of increased 
symptoms.  Specifically, he testified that his right nostril 
is completely plugged most of the time.  

With respect to his low back condition, the veteran testified 
that he has had problems with his back since he was 
discharged, resulting from a beating he received in training.  
Private medical records in the claim file reveal he has had 
several back surgeries.

With respect to his bronchitis, service medical records 
reflect that the veteran was treated for bronchitis while 
performing active service.  The veteran testified that he was 
treated for bronchitis soon after his discharge and has had 
continuing bronchial problems ever since.
 
Upon consideration of the foregoing, the Board concludes that 
further development is required.  The VA is required to 
provide a medical examination or obtain a medical opinion 
when such is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Board finds that medical examinations 
and opinions are required on all four issues in this case.

The Board notes that there may be service and private medical 
records relevant to this case which have not been obtained.  
Further, the veteran has testified to undergoing VA medical 
treatment since 2000 for some of his claimed disabilities, 
and none of those treatment records have been obtained.

With respect to the VA treatment records, the Board points 
out that VA is deemed to have constructive knowledge of 
documents generated by VA medical facilities, even if the 
said records are not physically part of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).   A failure to 
consider records which were in VA's possession at the time of 
a decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error, if such 
failure affects the outcome of the claim.  VAOPGCPREC 12-95.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  Additionally, the appellant 
should be requested to provide any 
evidence in his possession that pertains 
to the claims on appeal.  38 C.F.R. 
§ 3.159(b).

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any of his 
claimed disabilities since his discharge 
from military service in 1956.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant which 
have not been previously secured.  The 
attention of the RO is specifically 
directed to any treatment records 
available from Dr. Wineblatt, as well as 
all VA clinical and hospitalization 
records, and any psychiatric treatment 
records from Balboa Naval Hospital.  All 
records obtained should be associated 
with the claim file.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist for an opinion as to the 
current nature and severity of his 
service-connected residuals of a 
fractured nose.  The claims folder must 
be available to and reviewed by the 
examiner.  All necessary tests should be 
conducted and the examiner should 
describe all symptomatology due to the 
veteran's service-connected disorder.  
The examiner is specifically requested to 
address the veteran's complaints of air 
flow obstruction.

4.	The veteran should be scheduled for a 
VA
examination by an appropriate specialist 
for an opinion as to the nature and 
etiology of any current bronchial 
disorder.  The claims folder must be made 
available to and reviewed by the 
examiner.  All necessary tests should be 
conducted and the examiner should 
describe all symptomatology.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current bronchial 
disorder was incurred in, or aggravated 
by, the veteran's active service.

5.	The veteran should be scheduled for a 
VA
examination by an appropriate specialist 
for an opinion as to the nature and 
etiology of any current low back 
disorder.  The claims folder must be made 
available to and reviewed by the 
examiner.  All necessary tests should be 
conducted and the examiner should 
describe all symptomatology.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any low back disorder 
was incurred in, or aggravated by, the 
veteran's active service.

6.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner is requested to offer an opinion 
with supporting analysis, as to the 
following:

a) Did a psychiatric disorder preexist 
service?

b) If so, did the psychiatric disorder 
increase in severity during service?

c) If the veteran's psychiatric disorder 
did increase in severity in service, was 
the increase in severity due to natural 
progression of the disorder?

d) If the veteran's psychiatric disorder 
did not preexist service, is it at least 
as likely as not that the current 
disability was incurred in, or aggravated 
by, the veteran's active service?

A complete rationale for all opinions 
expressed should be provided.  If the 
examiners are unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

7.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal, with consideration of 
all applicable laws and regulations.  If 
the issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




